SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-50469 Date of Report: December 19, 2012 GREENSHIFT CORPORATION (Exact name of registrant as specified in its charter) Delaware 59-3764931 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 5950 Shiloh Road East Suite N, Alpharetta, GA (Address of principal executive offices) (Zip Code) (770) 886-2734 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 19, 2014 Viridis Capital, LLC converted 7,161 shares of Series D Preferred Stock into one billion (1,000,000,000) restricted shares of GreenShift common stock. Kevin Kreisler, the sole director and CEO of GreenShift Corporation, is the managing member of Viridis Capital, LLC.The shares owned by Viridis Capital, LLC have been pledged to secure Viridis Capital, LLC's guarantee of GreenShift's obligation to its secured lenders. Upon the issuance of the common shares on December 22, 2014, there were 1, 131,756,793 shares of common stock outstanding. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 22, 2014 GREENSHIFT CORPORATION By: /s/ Kevin Kreisler Kevin Kreisler Chief Executive Officer
